                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


In re:                                                         Case No. 19-56749

CORALREEF PRODUCTIONS, INC.,                                   Chapter 11

            Debtor.                                            Judge Thomas J. Tucker
_____________________________/

    ORDER REQUIRING THE DEBTOR TO AMEND DISCLOSURE STATEMENT

         On December 17, 2019, the Debtor filed an amended plan and disclosure statement, in a

document entitled “Debtor’s Combined Plan of Reorganization and Disclosure Statement”

(Docket # 44). The Court cannot yet grant preliminary approval of the disclosure statement

contained within this document (the “Disclosure Statement”). The Court notes the following

problems, which the Debtor must correct.

         First, in paragraph 2.1 of the Plan on page 11, the Debtor must state its estimate of the

amount of the claim of the Debtor’s attorney, Schafer and Weiner, PLLC, and the Debtor’s

accountant. Although the Debtor provides an estimate for its attorney ($50,000) and its

accountant ($15,000) in paragraph IV.E of the Disclosure Statement on page 54, the Debtor must

also state this in the Plan. The Debtor also must estimate the amount of any claim for taxes that

qualify as an Administrative Claim.

         Second in paragraph 2.2 of the Plan on page 13, the Debtor must state the names of the

creditors whose claims the Debtor intends to treat in Group II and estimate the amount of those

claims. Although this information appears in paragraph V.C of the Disclosure Statement on

pages 58-59, it also must be included in the Plan.

         Third, with regard to the secured Class I claim of the Internal Revenue Service (“IRS”)



   19-56749-tjt      Doc 54     Filed 12/23/19     Entered 12/23/19 17:10:00         Page 1 of 5
treated in Class I under the Plan on page 14, the Debtor must state the total amount of the IRS

claim without regard to the value of the collateral. The Debtor also must state that, according to

the proof of claim filed by the IRS, the IRS has a secured claim for $698,383.26 and an

unsecured claim of $544,634.14, of which $501,718.79 is entitled to priority under § 507(a)(8)

(see paragraph V.C of Disclosure Statement on page 57). The Debtor also must describe the

property securing the claim; the fair market value of the property securing the claim; whether any

portion of the claim is unsecured; and if so, whether the secured creditor will have an unsecured

deficiency claim, to be included and treated in the class of general unsecured claims; and if so,

the amount of such unsecured claim. If more than one secured creditor has a lien on property, the

Debtor must state the priority of each secured creditor (e.g., which creditor has a first priority lien

and which creditor has a second priority lien). The Debtor also must state the amount of the

monthly payments to the IRS and when such payments will begin.

       Fourth, in paragraph 3.2 of the Plan on page 14, the Debtor must state the total amount of

the claims treated in Class II. Although this information can be found in paragraph V.C of the

Disclosure Statement on page 59, it also must be included in the Plan.

       Fifth, in paragraph 3.3 of the Plan on page 14, the Debtor must state that the only creditor

holding an Allowed Reimbursement Claim is Mr. Evan Jenkins, who is owed $6,500.00.

Although this information is included in paragraph V.C of the Disclosure Statement on page 59,

it also must be included in the Plan.

       Sixth, in paragraph 3.5.1 of the Plan on page 15, the Debtor must state what the date is on

which the Debtor’s fiscal year ends.

       Seventh, in paragraph 3.6 of the Plan on page 15, the Debtor must state that Anthony


                                                  2


   19-56749-tjt     Doc 54      Filed 12/23/19     Entered 12/23/19 17:10:00         Page 2 of 5
Toma holds 100% of the Debtor’s equity interests.

       Eighth, in paragraph II.A of the Disclosure Statement on page 35, the Debtor must state

that it is a corporation and it must state under which state’s law it is organized.

       Ninth, the Debtor must amend paragraph III.B.1.c of the Disclosure Statement on page 44

by deleting the last sentence of the paragraph and stating in its place: “On December 17, 2019,

the Court entered an order granting the Debtor’s amended application for authority to hire

Schafer and Weiner, PLLC as counsel for Debtor and Debtor in Possession.”

       Tenth, the Debtor must amend paragraph III.B.2. of the Disclosure Statement on page 44

by adding a paragraph d, which states that on December 18, 2019, after conducting a hearing, the

Court granted the Debtor’s motion for authority to obtain credit under § 364, to the extent of the

entry of a revised interim order.

       Eleventh, on page 47 of the Disclosure Statement, in the first sentence of the second full

paragraph, the Debtor must delete “(proposed).”

       Twelfth, the Debtor must revise the Liquidation Analysis attached as Exhibit A to the

Disclosure Statement on page 67, so that it includes a separate column for secured creditors and a

separate column indicating the amount of equity remaining in the asset after deducting the value

of the IRS’s secured claim.

       Thirteenth, the Debtor must include all of the information that is in paragraph V.C of the

Disclosure Statement on page 59-60 regarding Classes IV and V in the sections of the Plan

discussing the treatment of these classes.

       Fourteenth, the Debtor must delete the last sentence in paragraph VI.B of the Disclosure

Statement on page 63 and replace it with the following: “If no creditor or interest holder in an


                                                  3


   19-56749-tjt     Doc 54      Filed 12/23/19     Entered 12/23/19 17:10:00          Page 3 of 5
impaired class votes, then that class has not accepted the plan.” Similarly, the Debtor must

delete paragraph 4.6 on page 18 of the Plan. These changes are necessary in order to avoid

stating propositions of law that are incorrect.

        Fifteenth, the Debtor must modify paragraph VI.E.2 of the Disclosure Statement on pages

64 through 65 so that it states, in its entirety:

                  2.     Except as provided in the plan and in 11 U.S.C. § 1141(d):

                         (a)     In the case of a corporation that is
                                 reorganizing and continuing business, as in
                                 this case:

                                 (1)     All claims and interests will
                                         be discharged.

                                 (2)     Creditors and shareholders
                                         will be prohibited from
                                         asserting their claims against
                                         or interests in the debtor or its
                                         assets.

        Sixteenth, in paragraph 5.1.1.6 on page 19 of the Plan, the Debtor must explicitly state

that the Stalking Horse’s opening bid for the New Assets will be $25,000.00. This is not yet

clearly stated.

        Seventeenth, in paragraph II.C of the Disclosure Statement, subparagraph e. on page 43,

the Debtor must give updated information about this pre-petition garnishment.

        Accordingly,

        IT IS ORDERED that no later than January 6, 2020, the Debtor must file an amended

combined plan and disclosure statement that is consistent with this Order.

        IT IS FURTHER ORDERED that no later than January 6, 2020, the Debtor also must



                                                    4


   19-56749-tjt        Doc 54    Filed 12/23/19      Entered 12/23/19 17:10:00     Page 4 of 5
file a redlined version of the amended combined plan and disclosure statement, showing the

changes Debtor has made to “Debtor’s Combined Plan of Reorganization and Disclosure

Statement” filed December 17, 2019.



Signed on December 23, 2019




                                               5


   19-56749-tjt    Doc 54    Filed 12/23/19    Entered 12/23/19 17:10:00       Page 5 of 5
